DETAILED ACTION

This Office Action is in response to the communication filed 09/23/2021. 
Status of the claims:
Claims 1-4, 6-8 are Previously Presented and Examined.
Claims 1, 5, 7-8 are cancelled.
New claims 9-10 are added by way of the amendment filed on 09/23/2021. 
Claims 2-4, 6, 9-10 ae currently pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments 
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 09/23/2021. By this amendment, claims 2-4, 6 have been amended, claims 1, 5, 7-8 have been cancelled, and new claims 9-10 have been submitted. Upon entry of said Amendment claims 3-4, 6, 9-10 will be fully examined.

Response to Claim Rejections under 35 USC § 103
Applicant’s Arguments/Remarks Made in an Amendment filed 09/23/2021 with respect to the ejection claims 1, 6-7 under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US20180132122) in view of Mauer et al. (US9337782) and the ejection claim 8 under 35 U.S.C. 103 as being unpatentable over Yoo, in view of Mauer and further in view of Yang et al. (US2017/0238232) have been fully considered. It is noted, however, that all the pending claims have been amended. Specifically, claims 2-4, 6 are written in independent form including the subject matter of allowable claims determined/indicated in previous office action. In view of the claims amendments made to patentably distinguish over the prior art, the rejection of all the pending claims under 35 U.S.C. § 103 set forth in previous Office Action has been withdrawn.

Allowable Subject Matter
Claims 1-10 contain allowable subject matter. 
The following is an examiner's statement of reasons for allowance: 

The closest prior art of record are US20180132122 issued to Yoo et al. (“Yoo”), US9337782 issued to Mauer et al. (“Mauer”) and US2017/0238232 issued to Yang et al. (“Yang”).

Yoo’s invention is related to a system and method for compensating phase noise of a terminal in support of the system. The System/method including measuring first channel state information (CSI) using a reference signal transmitted from a base station, estimating second CSI from the first CSI using a first type reference signal for compensating a common phase error (CPE) and a second type reference signal for compensating the CPE and inter carrier interference (ICI), and feeding back the estimated second CSI to the base station. With regard to previously presented claims of the instant application, Yoo disclose a measurement apparatus (e.g. Yoo, Fig. 10) comprising: measurement circuitry (e.g. Yoo, measurement circuitry 1010 in Fig. 10), which, in operation, measures a modulation quality of a signal transmitted from a transmission apparatus (e.g. Yoo, Fig. 10 and ¶ 102-106: measures a modulation quality (EVM) of a signal received from a transmission apparatus);  and determination circuitry (e.g. Yoo, measurement circuitry 1010 in Fig. 10), which, in operation, determines whether or not a measurement value of the modulation quality is equal to or less than a first prescribed value (e.g. Yoo, Fig. 10 and ¶ 102-106, 109-0110: determines whether or not a measurement value of the EVM is equal to or less than a first EVM requirement value (i.e. first prescribed value), in a case where correction relating to a phase noise of the transmission apparatus is applied to a received signal in a reception apparatus (e.g. Yoo, ¶ 16, 102-104, 106-118: determines if compensation related to a phase noise of a base station, in a reception apparatus, is required). Mauer’s invention related to integrated circuits, more particularly, to integrated circuits with wireless communications circuitry including at least a radio-frequency (RF) power amplifier, digital predistortion (DPD) circuitry for predistorting  signals prior to amplification, peak canceling circuitry (e.g., crest-factor-reduction circuitry) for clipping transmit signals prior to predistortion, and signal conditioning circuitry that controls the peak canceling circuitry and the predistortion circuitry. With regard to previously presented claims of the instant application, Mauer (e.g. Mauer, Figs. 2, 6 & Col. 11, line 53 through Col. 12, lines 45) disclose determining first EVM requirement value being higher than second EVM requirement value used in the determination of the measurement value, where phase noise correction of the transmission apparatus is required in the reception apparatus. Yang’s invention related to transmitting error vector magnitude and spectral mask requirements
for OFDMA transmission, disclose (e.g. Figs 4, 7-8, ¶ 8-12, 55, 66-67)  whether or not the correction relating to the phase noise of the transmission apparatus is applied to the received signal in the reception apparatus based on a frequency band or a modulation order used for the signal.
However, subject matter of  currently amended independent claims of the instant application differs from the prior art in that the prior art alone or in combination, fails to disclose the invention as a whole, and more specifically, a measurement apparatus comprising: measurement circuitry, which, in operation, measures a modulation quality of a signal transmitted from a transmission apparatus; and  determination circuitry, which, in operation, determines whether or not a measurement value of the modulation quality is equal to or less than a first requirement value, in a case where a frequency band to which the signal is assigned is not less than a threshold, and determines whether or not the measurement value is equal to or less than a second requirement value, in a case where the frequency band to which the signal is assigned is less than the threshold. Or  a measurement apparatus comprising: measurement circuitry, which, in operation, measures a modulation quality of a signal transmitted from a transmission apparatus; and  determination circuitry, which, in operation, determines whether or not a measurement value of the modulation quality is equal to or less than first requirement value, in a case where a modulation order used for the signal is not less than a threshold, and determines whether or not the measurement value is equal to or less than second requirement value, in a case where the modulation order used for the signal is less than the threshold. Or a measurement apparatus comprising: measurement circuitry, which, in operation, measures a modulation quality of a signal transmitted from a transmission apparatus; and  determination circuitry, which, in operation, determines whether or not a measurement value of the modulation quality is equal to or less than first requirement value, in a case where a phase tracking reference signal is contained in the signal, and determines whether or not the measurement value is equal to or less than second requirement value, in a case where the reference signal is not contained in the signal, as recited in independent claims 2-4, and somehow similarly recited in independent claim 6, 9-10. 

Any comments, considered necessary by applicant, must be submitted no later than the payment of the issue fee to avoid processing delays, and should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The following prior art made of records not relied upon are also considered pertinent to applicant's disclosure. These prior arts are considered pertinent because, they are related specifically to methods and apparatus which provide Error Vector Magnitude (EVM) measurement apparatus and capable of appropriately determining an EVM measurement value taking CPE/ICI correction in to account. However, none of references teaches or suggests the detailed connection as recited (the underlined subject matter noted above) in the claims of the instant application.
US 20080101492 - Phase noise tracking and compensating method for MIMO communication system, involves rotating received symbol according to averaged offset value.
US 20170238232 - Transmit error vector magnitude and spectral mask requirements for OFDMA transmission;
US20170214518 - Error vector magnitude (EVM) used as a reception performance index and phase error estimation within a symbol is performed,
US20190081825 - Phase Noise Processing Method and System using CPE or ICI corrections and modulation & coding scheme (MCS) of a transmitted data.
Abhayawardhana et al., Common Phase Error Correction with Feedback for OFDM in Wireless Communication, IEEE 2002.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday – Friday (9 – 5 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU TADESE/
Primary Examiner, Art Unit 2632